Citation Nr: 0303275	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral otitis media.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from December 1976 to August 
1978.  This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 RO decision that denied an 
increased (compensable) rating for bilateral otitis media.  
In March 2001, the Board remanded this issue to the RO for 
further development.  


FINDINGS OF FACT

The veteran's service-connected bilateral otitis media is not 
currently manifested by suppuration, or with aural polyps.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral otitis 
media have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.87, Diagnostic Codes 6200 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1976 to August 1978, with a subsequent period of 
service in the Air National Guard.  His service medical 
records indicate that he was treated for otitis media and 
chronic serous otitis on occasions in May 1978.  A July 1978 
examination report included notations that the veteran's ears 
and eardrums were normal.  

The veteran underwent a VA general medical examination in 
July 1980.  The diagnoses included chronic adhesive process, 
left tympanum.  

In August 1980, the RO granted service connection for 
bilateral otitis media with a noncompensable rating.  

A November 1997 private audiological report did not refer to 
otitis media.  

The veteran underwent a VA audiological examination in 
February 1998.  The examiner reported that the physical 
examination was within normal limits.  It was noted that both 
the external auditory canals were clear and that the tympanic 
membranes were intact without fluid or injection.  The 
examiner indicated that the remainder of a complete ears, 
nose, and throat evaluation was likewise clear.  The examiner 
noted that the veteran had sensorineural hearing loss, 
bilaterally, and that he was in need of amplification.  

In October 1999, the veteran submitted his current claim for 
an increased (compensable) rating for his service-connected 
bilateral otitis media.  

An October 1999 report from S. J. Badeen, M.D., noted that 
the veteran had a history of chronic bilateral otitis media 
and that such may have had some significance in terms of his 
hearing loss.  

The veteran underwent a VA nose, sinus, larynx, and pharynx 
examination in January 2000.  It was noted that the veteran 
had a history of recurrent otitis media and that he was 
currently wearing binaural amplification.  

The veteran underwent a VA ear disease examination in March 
2002.  It was noted that the claims folder was reviewed and 
that the veteran's service medical records documented that he 
was seen on a number of occasions for complaints referable to 
chronic otitis media including pressure in the ears, 
earaches, and diminished hearing.  The veteran reported that 
he continued to have such complaints intermittently and that 
they were usually associated with head colds.  He stated that 
he had no drainage from his ears, but that he did have 
hearing loss for which he wore bilateral hearing appliances.  
The veteran indicated that he had used decongestants in the 
past which were largely ineffective.  The examiner reported 
that an examination revealed normal auricle and external 
canals.  The examiner stated that both tympanic membranes 
were gray and dull with some bulging noted.  The tympanic 
membranes were also noted to be intact.  The assessment was 
chronic serous otitis.  

The veteran also underwent a VA ear disease examination in 
August 2002.  He reported that he continued to have a 
sensation of pain and pressure in the ears when he would have 
a head cold.  He stated that he did not recall specifically 
when he had his last ear infection, but that his ears would 
become problematic whenever he had a cold or sinus infection.  
The veteran noted that he last had a sinus infection about 
eight months earlier.  He indicated that he last used the 
decongestant, Sudafed, several years earlier and that it 
seemed to help with sinus symptoms, but not with pressure or 
pain in the ears.  It was noted that the veteran wore 
bilateral hearing aids.  The examiner reported that both of 
the veteran's ears appeared normal externally.  The examiner 
stated that the veteran's canals were clear and that his 
tympanic membranes were dull with a slight grayish-white 
coloration and no bulging.  It was reported that there were 
no perforations visible in the tympanic membranes.  The 
examiner indicated that there was no pain with traction on 
the auricle, no mastoid tenderness and no lymphadenopathy in 
the anterior and posterior cervical chains.  The diagnosis 
was chronic serous otitis.  

An August 2002 audiological report related diagnoses of 
sensorineural hearing loss of both ears.  The veteran's 
hearing loss is non-service-connected (see March 2001 Board 
decision).  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and relevant medical records obtained.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) warrants a 10 percent 
rating during suppuration, or with aural polyps.  38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Medical records from recent years, including VA examinations, 
fail to show that the veteran's service-connected bilateral 
otitis media is currently manifested by any suppuration or 
aural polyps.  For example, such abnormalities were not 
present at the August 2002 ear examination.

Symptomatology indicative of suppuration or aural polyps 
simply has not been shown by the medical evidence.  As the 
requirements for a compensable rating under Diagnostic Code 
6200 are not met, a 0 percent rating is proper pursuant to 38 
C.F.R. § 4.31.  Since the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
otitis media, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

A compensable rating for bilateral otitis media is denied.  



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

